Order entered September 21, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01006-CV

                IN RE THE GUARDIANSHIP OF SYDNEY AYN LAROE,
                          AN INCAPACITATED PERSON

                          On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. PR-09-3185-1

                                           ORDER
       We GRANT the September 16, 2015 motion of Jacqueline Galindo, Official Court

Reporter for the Probate Court No. 1, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed by OCTOBER 21, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE